Clement, Ch. J.
We have carefully read the record on the present appeal, and conclude that the testimony was sufficient to require the submission of the case to the jury. The plaintiff proved that the defendant is a common carrier of passengers between Flatbush avenue station in Brooklyn and *690Ro'ckaway Beach; that the defendant issued to plaintiff an excursion ticket from Bedford station to Rockáway Beach,- and that, on her return to Bedford station, she was injured by reason of negligence of the employees upon the train ; that the cars of the train by which she returned had upon them the name of the New York & Rockaway Beach railroad. The proof seems to bring the case within the authority of Wylde v. Northern R. R. Co., 53 N. Y. 156.
This case was reversed on the former appeal (6 Misc. Rep. 440) on the ground that there was no proof that the defendant ran or had the right to run trains on Atlantic avenue, and that there was no próof that the train on which the plaintiff was injured was in charge of the employees of the defendant. This proof has now been supplied, and the plaintiff made out a prima facie case.
Judgment reversed and new trial granted, with costs to appellant to abide the event.
Van Wyck, J., concurs.
Judgment reversed, new trial granted, costs to appellant to abide event.